26 N.Y.2d 876 (1970)
In the Matter of Rita Smith, Appellant,
v.
George F. Chambers, as President of Nassau Community College, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 19, 1970.
Decided March 5, 1970.
Rita Smith, appellant in person.
Morris H. Schneider, County Attorney (L. Charles Leonard and A. Thomas Levin of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.